[a2018630exhibit101001.jpg]
Restricted Stock Unit Award Agreement This AGREEMENT between Knowles
Corporation, a Delaware corporation (the “Company”), and [Employee Name] (the
“Grantee”) is made as of [Grant Date] (the “Grant Date”), subject to the
Grantee’s acceptance of this Agreement in accordance with Section 13 hereof.
WHEREAS, the Company has adopted the Knowles Corporation 2018 Equity and Cash
Incentive Plan (as amended from time to time, the "Plan") in order to, among
other things, motivate employees of the Company and its Affiliates to act in the
long-term best interests of the Company and its stockholders; and WHEREAS, the
Company has determined to grant the Grantee Restricted Stock Units (“RSUs”) as
provided herein to encourage the Grantee’s efforts toward the continuing success
of the Company. NOW, THEREFORE, the Company and the Grantee agree as follows: 1.
Grant of Restricted Stock Unit Award. 1.1. The Company hereby grants to Grantee
the RSUs (the “Award”) with respect to the Company’s common stock, par value
$0.01 per share (“Common Stock”), as indicated on Grantee’s Award Statement and
subject to Grantee’s execution or electronic acceptance of this Agreement.
Number of RSUs: [Number] 1.2. This Agreement shall be construed in accordance
and consistent with, and subject to, the provisions of the Plan (the provisions
of which are hereby incorporated by reference) and, except as otherwise
expressly set forth herein, the capitalized terms used in this Agreement shall
have the same definitions and meanings as set forth in the Plan. 2. Restriction
Period. Grantee shall vest in the RSUs, and all restrictions thereon shall
lapse, per the dates on the Award Statement (each, a “Vesting Date”), subject to
Grantee remaining actively employed with the Company or an eligible Affiliate
through the applicable Vesting Date. Except as provided for herein, in the event
that Grantee’s employment terminates prior to a Vesting Date, the unvested RSUs
as of such Vesting Date shall be forfeited. 3. Issuance of Common Stock. No
shares of Common Stock shall be issued to Grantee in respect of the Award until
the restrictions on RSUs have lapsed and the applicable vesting conditions have
been satisfied. Subject to Sections 4.1 and 10 of this Agreement, within 30 days
following the applicable Vesting Date, the Company shall issue shares of Common
Stock in Grantee’s name equal to the number of RSUs that vested on the
applicable Vesting Date, less applicable tax withholding. 4. Forfeiture of
Award. 4.1 Termination of Employment. If, prior to the end of the Restriction
Period, the Grantee’s employment terminates for any reason, other than due to
death, Disability, Retirement or in connection with a Change in



--------------------------------------------------------------------------------



 
[a2018630exhibit101002.jpg]
Page 2 Control, the Award shall automatically terminate and this Award and the
unvested RSUs shall be forfeited to and cancelled by the Company without any
payment to the Grantee. 4.1(a) Disability or Death. If the Grantee’s employment
terminates due to Disability or death, then the unvested RSUs shall vest as of
the date of such termination due to Disability or death and the Award shall be
settled within 30 days following the date of death or termination due to
Disability; provided, however, if during the Restriction Period, Grantee
satisfies or would satisfy the age and service requirements for Retirement, then
the RSUs shall be settled within 30 days following each applicable Vesting Date
to the extent required by Section 409A of the Code. 4.1(b) Retirement. If the
Grantee’s employment terminates as a result of Retirement by the Grantee,
subject to the conditions set forth in Section 7, the RSUs shall continue to
vest as if the Grantee’s employment had not terminated and shall be settled in
accordance with the vesting schedule in accordance with Section 3. 4.1(c) Change
in Control. If the Grantee’s employment terminates as a result of and within 18
months following a Change in Control as provided in Section 6.9(a) of the Plan,
then the Award shall be settled within 60 days following the Grantee’s
termination of employment, based on the change in control vesting provisions set
forth in the Plan; provided, however, if (i) the Award is considered
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, (ii) the Grantee satisfies or would satisfy the age and service
requirements for Retirement during the Restriction Period and (iii) the Change
in Control is not a “change in control event” within the meaning of Section
409A, then the RSUs shall vest as if the Grantee’s employment had not terminated
and shall be settled in accordance with the vesting schedule in accordance with
Section 3. If a Change in Control occurs as provided in Section 6.9(b) of the
Plan where the Award is not effectively assumed, then the Award shall be settled
within 60 days following such Change in Control; provided, however, the Award
shall be settled following the normal Vesting Dates in accordance with Section 3
or, if earlier, upon an earlier termination of employment (to the extent
permitted by Section 409A of the Code and provided the Grantee does not satisfy
or would not satisfy the age and service requirements for Retirement during the
Restriction Period) if either (i) the Award is subject to Section 409A of the
Code and the Change in Control does not constitute a “change in control” event
within the meaning of Section 409A of the Code or (ii) otherwise required to
comply with Section 409A of the Code. 4.1(d) Definitions. “Disability” or
“Disabled” shall mean the permanent and total disability of the Grantee within
the meaning of Section 22(e)(3) and 409A(a)(2)(c)(i) of the Code. The
determination of Disability shall be made by the Committee in its sole
discretion. “Retirement” shall mean (i) the termination of Grantee’s employment,
other than for Cause, with the Company and its Affiliates if, at the time of
such termination of employment the Grantee has attained at least age 62 and
completed at least five (5) years of service with the Company and its Affiliates
(including service with Dover Corporation and its affiliates prior to the
Company’s Spin-Off from Dover Corporation), and (ii) the Grantee complies with
the non-competition restrictions set forth below. 4.2 Misconduct. If prior to
the issuance of shares of Common Stock under this Agreement, the Grantee has (i)
used for profit or disclosed to unauthorized persons, confidential information
or trade secrets of the Company or any of its Affiliates, (ii) breached any
contract with, violated any policy of the Company or any of its Affiliates
(including, without limitation, the Company’s Insider Trading and
Confidentiality Policy and Anti-hedging and Anti-pledging Policy, as such
policies may be modified from time to time), or violated any fiduciary
obligation to the Company or any of its Affiliates, or (iii) engaged in unlawful
trading in the securities of the Company or any of its Affiliates or of another
company based on information gained as a result of Grantee’s employment with, or
status as a director to, the Company or any of its Affiliates (each of (i), (ii)
and (iii) shall be considered “Cause” under the Plan), unless such misconduct or
violation is waived in writing by the Committee or the General Counsel of the
Company, the Award shall automatically terminate and the Grantee shall not be
entitled to receive any shares of Common Stock under Section 3 or



--------------------------------------------------------------------------------



 
[a2018630exhibit101003.jpg]
Page 3 otherwise under this Agreement. (A copy of the current version of the
Company’s Anti-hedging and Anti- pledging Policy is available on the Company’s
third-party stock plan administrator’s website and a copy of the Company’s
Insider Trading and Confidentiality Policy is available from the Office of the
General Counsel.) By accepting this Agreement, Grantee acknowledges his/her
understanding that nothing contained in this Agreement limits Grantee’s ability
to report possible violations of law or regulation to, or file a charge or
complaint with, the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Department of Justice, the Congress, any
Inspector General, or any other federal, state or local governmental agency or
commission (“Government Agencies”). Grantee further understands that this
Agreement does not limit Grantee’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. Nothing in this Agreement shall
limit Grantee’s ability under applicable United States federal law to (i)
disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law or (ii) disclose trade secrets in a document filed
in a lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure. 5. Restrictions on Transfer. Neither the
Award, this Agreement nor the shares of Common Stock subject to this Agreement
may be sold, transferred, otherwise disposed of, pledged or otherwise
hypothecated; provided that the shares shall be transferrable, subject to the
terms of the Plan and applicable law, following the vesting of the RSUs and the
issuance of Common Stock. 6. Non-US Employees. For Non-US Employees and
employees who transfer employment outside of the United States during the term
of the RSUs, the Award is subject to the conditions of the attached Addendum for
Non-US Employees. 7. Non-Competition. The enhanced benefits of Retirement
provided to Grantee hereunder shall be subject to the provisions set forth
herein. If Grantee terminates due to Retirement, Grantee shall be deemed to have
expressly agreed not to engage, directly or indirectly in any capacity, in any
business in which the Company or any Affiliate at which Grantee was employed at
any time in the three (3) years immediately prior to termination of employment
was engaged, as the case may be, in the geographic area in which the Company or
such Affiliate actively carried on business at the end of Grantee’s employment
there, for the period remaining after Grantee’s termination of employment until
the end of the Restriction Period set forth in Grantee’s Award Statement. In the
event that Grantee fails to comply with the non-compete provisions set forth
herein, Grantee shall forfeit the enhanced benefits realized upon a termination
due to Retirement referred to above and shall return to the Company the economic
value theretofore realized by reason of such benefits, as determined by the
Committee. If the non-compete provisions of this Award shall be unenforceable,
the Committee may rescind the benefits of Retirement set forth above. 8.
Limitation of Rights. During the Restriction Period, the Grantee shall not have
any rights of a stockholder (including voting rights) or the right to receive
any dividends declared or other distributions paid with respect to any RSUs or
shares of Common Stock which may be issued pursuant to this Award. 9. Taxes.
Prior to the delivery to the Grantee (or the Grantee’s estate, if applicable) of
book entry shares with respect to the RSUs in respect of which all restrictions
have lapsed, the Grantee (or the Grantee’s estate) shall pay to the Company the
federal, state and local income taxes and other amounts as may be required by
law to be withheld by the Company (the “Withholding Taxes”) with respect to such
shares of Common Stock. By accepting and returning this Agreement in the manner
provided in Section 14, the Grantee (or the Grantee’s estate) shall be deemed to
elect to have the Company withhold whole shares of Common Stock having an
aggregate Fair Market Value equal to the Withholding Taxes in satisfaction of
the Withholding Taxes, such election to continue in effect unless or until the
Grantee (or the Grantee’s estate): (i) notifies the Company not less than 10
days before such delivery that the Grantee (or the Grantee’s estate) will
satisfy such obligation in cash prior to delivery of the shares of Common Stock
to the Grantee; and (ii) not less than 2 days prior to delivery of the shares of
Common Stock pays the Withholding Taxes in cash to the Company or its designee,
in which event the Company shall not withhold a portion of such shares of Common
Stock as otherwise provided



--------------------------------------------------------------------------------



 
[a2018630exhibit101004.jpg]
Page 4 in this Section 9. Any fraction of a share which would be required to
satisfy Withholding Taxes obligation shall be disregarded and the remaining
amount due shall be paid in cash by the Grantee. 10. IRS Section 409A. This
Award is intended to comply with or be exempt from Section 409A of the Code to
the maximum extent possible and each settlement of RSUs hereunder shall be
considered a separate payment. If the Company determines that the Award granted
under this Agreement is or may be subject to Section 409A of the Code, then the
shares of Common Stock that are scheduled to be issued to the Grantee upon
“separation from service” will be delayed until the first day of the seventh
month following Grantee’s “separation from service” with the Company or its
“affiliates” within the meaning of Section 409A (or following the date of
participant’s death, if earlier) to the extent required to comply with Section
409A of the Code. 11. Clawback. Grantee acknowledges that this Award is subject
to the Company’s Clawback Policy, as in effect on the date of this Agreement. (A
copy of the current version of the Company’s Clawback Policy is available on the
Company’s third-party stock plan administrator’s website.) 12. Grantee Bound by
the Plan. The Grantee hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all the terms and provisions thereof. (A copy of the
current version of the Plan is available on the Company’s third-party stock plan
administrator’s website.) 13. Acceptance. The RSUs granted to the Grantee
pursuant to the Award shall be subject to the Grantee’s acceptance of this
Agreement. Grantee is required to accept this Award either: (a) electronically
within his/her stock plan account with the Company’s stock plan administrator
according to the procedures then in effect; or (b) by returning an executed
counterpart of this Agreement to the Company. The acceptance of this Award
constitutes acknowledgement of receipt of the Plan and consent to the terms of
the Plan and this Award as described in the Plan and this Agreement. 14. No
Right to Continued Employment or Service. Nothing in this Agreement or the Plan
shall interfere with or limit in any way the right of the Company or its
Affiliates to terminate the Grantee’s employment, nor confer upon the Grantee
any right to continuance of employment by the Company or any of its Affiliates
or continuance of service as a Board member. 15. Modification of Agreement. The
provisions of this Agreement may not be amended without the written consent of
Grantee where such amendment would materially impair Grantee’s rights under this
Agreement. No course of conduct or failure or delay in enforcing the provisions
of this Agreement shall affect the validity, binding effect or enforceability of
this Agreement. 16. Severability. Should any provisions of this Agreement be
held by a court of competent jurisdiction to be unenforceable or invalid for any
reason, the remaining provisions of this Agreement shall not be affected by such
holding and shall continue in full force in accordance with their terms. 17.
Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware without
giving effect to any conflicts of laws principles. 18. Successors in Interest.
This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors. 19. Resolution of Disputes. Any
dispute or disagreement which may arise under, or as a result of, or in any way
relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee, the Grantee’s heirs, executors,
administrators and successors, and the Company and its Affiliates for all
purposes.



--------------------------------------------------------------------------------



 
[a2018630exhibit101005.jpg]
Page 5 20. Entire Agreement. This Agreement and the terms and conditions of the
Plan constitute the entire understanding between the Grantee and the Company and
its Affiliates, and supersede all other agreements, whether written or oral,
with respect to the Award. 21. Headings. The headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
22. Counterparts. This Agreement may be executed or accepted simultaneously in
two or more counterparts, each of which shall constitute an original, but all of
which taken together shall constitute one and the same agreement. KNOWLES
CORPORATION By: GRANTEE __________________________________________________
Signature



--------------------------------------------------------------------------------



 